COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00250-CR


ASHLEY TURK                                                       APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1348736

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On June 30, 2014, Appellant Ashley Turk, acting pro se, filed a notice of

appeal from the trial court’s “Supplement/Amendment to Conditions of

Community Supervision.” On July 15, 2014, we notified Turk that it appears we

lack jurisdiction over this matter because the trial court has not entered any

appealable orders. We advised Turk that this appeal could be dismissed unless


      1
      See Tex. R. App. P. 47.4.
she, or any party desiring to continue this appeal, filed a response showing

grounds for continuing the appeal on or before July 25, 2014. Turk’s attorney

filed a response, stating that he knew of no grounds for pursuing a direct appeal

in this case because the trial court had not issued a final judgment.

      We generally have jurisdiction to consider an appeal in a criminal case

only when there has been a judgment of conviction. See McKown v. State, 915

S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). This court does not

have jurisdiction to consider an appeal from an order altering or modifying the

conditions of community supervision. See Davis v. State, 195 S.W.3d 708, 710

(Tex. Crim. App. 2006) (“There is no legislative authority for entertaining a direct

appeal from an order modifying the conditions of community supervision.”);

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2014




                                         2